SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 7, 2008 Charter Communications Holdings, LLC Charter Communications Holdings Capital Corporation CCH II, LLC CCH IICapital Corp. CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-77499 43-1843179 333-77499-01 43-1843177 333-111423 03-0511293 333-111423-01 13-4257703 333-112593 86-1067239 333-112593-01 20-0259004 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrants' telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. As of April 7, 2008, the employment agreement for Eloise E. Schmitz, the Senior Vice President, Strategic Planning and Interim Chief Financial Officer of Charter Communications, Inc. ("Charter"), the indirect parent company of Charter Communications Holdings, LLC, Charter Communications Holdings Capital Corporation, CCH II, LLC, CCH II Capital Corp., CCO Holdings, LLC and CCO Holdings Capital Corp.,was amended (a) to increase her salary to $500,000 and (b) to increase her target bonus from up to 50% of annual base salary to up to 75% of annual base salary.Both changes are effective during the period she is the Interim Chief Financial Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Charter Communications Holdings, LLC andCharter Communications Holdings Capital Corporation have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. Charter Communications Holdings, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated:April 8, By:/s/ Grier C. Raclin Name:Grier C. Raclin Title: Executive Vice President, General Counsel and Secretary Charter Communications Holdings Capital Corporation Registrant Dated:April 8, By:/s/ Grier C. Raclin Name:Grier C. Raclin Title: Executive Vice President, General Counsel and Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CCH II, LLC andCCH II Capital Corp. have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. CCH II, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated:April 8, By:/s/ Grier C. Raclin Name:Grier C. Raclin Title: Executive Vice President, General Counsel and Secretary CCH II Capital Corp. Registrant Dated:April 8, By:/s/ Grier C. Raclin Name:Grier C. Raclin Title: Executive Vice President, General Counsel and Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CCO Holdings, LLC and CCO Holdings Capital Corp. have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. CCO Holdings, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated:April 8, By:/s/ Grier C. Raclin Name:Grier C. Raclin Title: Executive Vice President, General Counsel and Secretary CCO Holdings Capital Corp. Registrant Dated:April 8, 2008 By:/s/ Grier C. Raclin Name:Grier C. Raclin Title: Executive Vice President, General Counsel and Secretary
